Case 1:18-cv-10994-KPF Document 13

Barry J. Glickman

Bryan D. Leinbach

Zeichner Eliman & Krause LLP
1211 Avenue cf the Americas
NeW York, New York 10036
(212) 223-0400
bglickman@Zekiaw.com
bleinbach@zeklaw.com

Attorneys for Defendants
Cz‘l'z`bank, N.A. and BPP ST Owrzer LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

STEVEN NACHSHEN,
Plaintiff,
~ against -
~BPP ST OWNER LLC AND CITIBANK, N.A.,

Defendants.

 

 

Tc the Cierk of this Court and ali parties cf record:

Filed 03/05/19 Page 1 of 1

Case No.: 1:18~cv»10994~KPF

N()TICE OF APPEARANCE

ENTER my appearance as an attorney in this case for defendants I certify that 1

am admitted to practice in this Court.

Dated: New York, New York
March 5, 2019

  
   

f

an t `e"`inb `

MAI$I` & KRAUSE LLP

,J»/

 

,:1-; 11 Avenue of the Arnericas

i\iew YOri<,NY .10036
(212) 223-0400

